 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EJAZ BALUCH,

 

Plaintiff,

19 Civ. 5077 (GBD)

-against-
300 WEST 22 REALTY, LLC et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Defendants’ motion to
dismiss, (ECF No. 12), is GRANTED, without prejudice to Plaintiff's application to amend within
30 days of this order. The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York

February 5, 2020
SO ORDERED.

Cffarae- B Domb

GEPR GEJB. DANIELS
ed States District Judge

 

 

 
